  8:14-cr-00109-RFR-MDN Doc # 75 Filed: 10/20/20 Page 1 of 2 - Page ID # 154




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:14CR109

        v.                                                            ORDER

CLIFFORD WRIGHT, III,

                      Defendant.



       This matter is before the Court on the defendant’s Notice of Appeal (Filing No. 72)
and the Clerk’s Memorandum (Filing No. 73) concerning the defendant’s authorization to
proceed with his appeal in forma pauperis. The defendant seeks an appeal from the
Judgment entered on October 6, 2014 (Filing No. 30).

       Federal Rule of Appellate Procedure 4(b) provides that “[i]n a criminal case, a
defendant’s notice of appeal must be filed in the district court within 14 days after the later
of: (i) the entry of either the judgment or the order being appealed; or (ii) the filing of the
government’s notice of appeal.” Here, the government did not file a Notice of Appeal and
the defendant’s Notice of Appeal is untimely. It is also noted that the defendant waived
his right of appeal with respect to the Judgment in his plea agreement (Filing No. 25).

              Federal Rule of Appellate Procedure 24(a)(3) provides:
       A party who was permitted to proceed in forma pauperis in the district-court
       action, or who was determined to be financially unable to obtain an adequate
       defense in a criminal case, may proceed on appeal in forma pauperis without
       further authorization, unless:

              (A) the district court—before or after the notice of appeal is file—
              certifies that the appeal is not taken in good faith or finds that the party
              is not otherwise entitled to proceed in forma pauperis and states in
              writing its reasons for the certification or finding; or
  8:14-cr-00109-RFR-MDN Doc # 75 Filed: 10/20/20 Page 2 of 2 - Page ID # 155




              (B) a statute provides otherwise.

       Although the defendant was permitted to proceed in forma pauperis in the district-
court actions and had court-appointed counsel in all the district-court proceedings, the
Court finds that his appeal is not taken in good faith and is barred as untimely.

       IT IS ORDERED:

       1.     The defendant’s Notice of Appeal (Filing No. 72), construed as a motion to
              proceed on appeal in forma pauperis, is denied;

       2.     The Court certifies that the appeal is not taken in good faith;

       3.     The Court finds the defendant is not otherwise entitled to proceed in forma
              pauperis because his appeal is barred as untimely; and

       4.     The Clerk will mail a copy of this Order to the defendant at his last known
              address.


       Dated this 20th day of October 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
